PER CURIAM.
This appeal coming on to be heard, and it appearing that the appellee consents to the granting of the prayers of the libel that the 10 sacks of apple chops remaining in the jurisdiction of the court be destroyed because of their becoming rotten and valueless while in the possession of the court, and hence it appearing that the question of the assigned errors upon which the appellant relies for a reversal have become moot; now, therefore, without consideration of any of such claimed errors, but pursuant to said consent, the decree appealed from is reversed without costs to either party, and the District Court ordered to enter a decree ordering the destruction, of the said sacks of apple chops.